PER CURIAM.
Appellant brought an action which contained three counts. Count II alleged that appellee had slandered him. The trial court dismissed Count II with prejudice and transferred the action to the County Court for disposition of Counts I and III. We affirm the dismissal because Count II failed to allege publication sufficiently. See Campbell v. Jacksonville Kennel Club, 66 So.2d 495 (Fla.1953). However, we reverse that part of the order which dismisses the complaint with prejudice and transfers the cause, and we remand in order to provide appellant the opportunity to amend his complaint if he is able to do so.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
BERANEK, GLICKSTEIN and HURLEY, JJ., concur.